                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CHARLES LAMIRAND and TRACY
LAMIRAND,

              Plaintiffs,

v.                                                   Case No: 2:18-cv-333-FtM-38MRM

FAY SERVICING, LLC,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s Report and

Recommendation (“R&R”) (Doc. 25), recommending that Plaintiffs Charles and Tracy

Lamirand’s Motion to Strike Defendant’s Amended Affirmative Defenses (Doc. 23) be

granted in part and denied in part. No party has objected to the R&R, and the period to

do so has elapsed. This matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982). Absent specific objections, there is no requirement that a district judge



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
review factual findings de novo, and the court may accept, reject, or modify the findings

in whole or in part. 28 U.S.C. § 636(b)(1); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993). The district judge reviews legal conclusions de novo, even with no objection.

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

        Here, after thoughtfully analyzing each affirmative defense, Judge McCoy

recommends that the Court strike Fay Servicing’s second, seventh, and eight defenses

without prejudice and its fourth defense with prejudice, and that the Court deny the Motion

as to the remaining defenses. After conducting an independent examination of the file

and on consideration of Judge McCoy’s findings and recommendations, the Court

accepts the R&R.

        Accordingly, it is now

        ORDERED:

        United States Magistrate Judge Mac R. McCoy’s Report and Recommendation

(Doc. 25) is ACCEPTED and ADOPTED and Plaintiffs’ Charles and Tracy Lamirand’s

Motion to Strike Amended Affirmative Defenses is GRANTED in part and DENIED in

part.

        1. Defendant Fay Servicing, LLC’s second, seventh, and eighth affirmative

           defenses are stricken without prejudice.

        2. Fay Servicing’s fourth affirmative defense is stricken with prejudice.

        3. Fay Servicing may file a second amended answer on or before December 3,

           2018.




                                            2
      DONE and ORDERED in Fort Myers, Florida this 19th day of November, 2018.




Copies: All Parties of Record




                                       3
